Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.  The closest prior art of record is Bank (US 2013/0144802) published June 6, 2013 titled “Personalizing Aggregated Online Reviews”.  The closest NPL of record is Ganu et al., “Beyond the Stars: Improving Rating Predictions using Review Text Content”, published June 28, 2009. 
The prior art of record alone or in combination do not teach the combination of the following elements: adjusting each review score of the one or more reviews for each subject by modifying a value of the review score based on user preferences for a corresponding subject category, including a relevance score indicating a relevance of the subject of each review to the user preferences, and based on an attitude score indicating a similarity of an attitude of each review to a user's attitude toward the subject of the review, and wherein adjusting each review score of the one or more reviews further comprises increasing a review score when a reviewer's attitude toward the subject of the review is negative and the user's attitude toward the subject of the review is positive, and decreasing a review score when the reviewer's attitude toward the subject of the review is positive and the user's attitude toward the subject of the review is negative, wherein the attitude is positive when the subject of the review includes a feature indicated as preferred by the user or reviewer and negative when the subject of the review includes a feature indicated as not preferred by the user or reviewer, and wherein the adjusted review score for the one or more reviews is a weighted average of the review score, the relevance score, and the attitude score; calculating a subject score based on the adjusted review scores for each subject; generating a ranked list of subjects according to the subject score of each subject; and presenting the ranked list of subjects to the user via a user interface, wherein the adjusted review score for each subject being presented is presented to the user via the user interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Qiao (US 2019/0361987) discusses analyzing review content, Title.
Villafane (WO 2019/171306) discusses scores determined by user interactions, Abstract.
Shyamsunder (WO 2017/013667) discusses Buysmaart Score = Average of Sentiment Score and Specification Score, Fig. 3.
Hulick (US 2014/0237453) discusses adjusting the score value, [0058].
Pulito (US 2014/0006298) discusses adjusting ratings as a user’s tastes mature, [0074].
Wolf (US 8,515,828) discusses identifying product characteristics from customer reviews, Abstract.
Sadler (US 8,166,026) discusses tailoring results to a weighted, cumulative summary result, Abstract.
Adarsh (US 2009/0144272) discusses reducing an indicator, Fig. 4.
Bandaru (WO 2008/066675) discusses customizing sentiment, Abstract.
Bastien (US 2008/0114608) discusses revising ratings, [0144].
Hey (US 4,996,642) discusses adjusting rating by combination, Fig. 5.
Ganu et al., “Beyond the Stars: Improving Rating Predictions using Review Text Content”, June 28, 2009.  
Asghar, “ Yelp Dataset Challenge: Review Rating Prediction”, May 17, 2016.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY HARPER whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692